 130DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days after date of posting, andmust not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.Indiana Rayon CorporationandKentuckiana Joint Board, Amal-gamated Clothing Workers of America,AFL-CIO.Case No.35-CA-1688.February 17, 1965DECISION AND ORDEROn May 21, 1964, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in unfair labor practices and recommending thatthe complaint be dismissed.Thereafter, the General Counsel, Re-spondent, and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connections with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent with thisDecision.In the summer of 1962, Kentuckiana Joint Board, AmalgamatedClothingWorkers of America, AFL-CIO, herein called the Union,began an active organizational campaign at Respondent's plant.OnJuly 21, 1962, the Union informed Respondent by letter that it rep-resented a majority of the employees, that it would prove its major-ity status with a check of signed authorization cards, and that itwas requesting a meeting for the purpose of negotiating a contract.S.A. Rosenfield, Respondent's president, replied to this letter, set-ting a tentative date for such meeting for August 2, 1962.On July 31, 1962, Respondent's attorney informed the Union that"in view of the fact that the Company has no reason to believe thatyour organization represents a majority of its employees .... [the]meeting for the purpose you suggest would not be appropriate atthis time .... [the] tentative meeting set for Thursday, August 2,1962, is indefinitely postponed."151 NLRB No. 5. INDIANA RAYONCORPORATION131On August 2, 1962, the Union filed a petition for certification withthe Board in Case No. 25-RC-2265. Respondent and the Unionstipulated to a consent election which was held on August 29, 1962,and resulted in the rejection of the Union by a vote of 120 to 85.The Union filed timely objections to conduct of the Respondentaffecting the results of the election.On November 8, 1962, the Act-ing Regional Director issued his report on objections and recom-mendation to the Board.No exceptions having been timely filed,the Board on November 26, 1962, adopted the Director's recommenda-tion, set aside the election, and ordered a new one to be held.On December 4, 1962, the Union filed unfair labor practices in theinstant case.Following a request by the Union for withdrawal ofitspetition for certification on February 28, 1963, the RegionalDirector approved such withdrawal.1.According to the credited testimony of employee Nellie Ziglar,she had a conversation with Personnel Director Bud Beitman con-cerning the Union, at a time which "could possibly" have been 2 or 3weeks before the August 29 election. Ziglar testified that "[Beitman]asked me if I would come to a union meeting in Greenfield that nightand I said no. I said, `What for,' and he said, `I would like for youto tellme who was there and what their plans are,' something simi-lar to that, I mean that's not the exact words, but he sounded likehe wanted to know what their plans were...."The Trial Examiner held that the General Counsel had failed toprove the charge that Beitman urged Ziglar to engage in surveil-lance of the union meeting.He found that "Ziglar's testimony wasvague in that she could not give Beitman's exact words."We disagree with the Trial Examiner's conclusion.We find thatZiglar's statement clearly sets forth Beitman's request that she at-tend the union meeting and report back to him. Such conduct onthe part of an employer is well established to be in violation of Sec-tion 8(a) (1).That Ziglar be required to quote Beitman's exactwords almost a year and a half after the conversation seems to usto place an unreasonable burden on the witness. Ziglar's testimonyin the instant case adequately established the nature and purpose ofBeitman's remarks to her and amply supports a conclusion thatBeitman's conduct is violative of the Act.The Trial Examiner further concluded that a similar conversationbetween Beitman and employee Earlene Cottrell, in which the TrialExaminer found "the testimony of Earlene Cottrell to be clear, con-cise and directly to the point," also failed to establish a violation ofthe Act.The Trial Examiner found that the General Counsel hadnot proved that the conversation took place within the statutory timelimit of 6 months before the filing of the charge. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe disagree with the Trial Examiner's conclusion.We believethat the record clearly establishes not only that the Cottrell conver-sation occurred but that it took place a week or two prior to therepresentation election within the 6-month statutory period.Therecord shows that the charge in the instant case was filed and servedon December 4, 1962, thus setting June 4, 1962, as the outward limitsof the 6-month statutory period.Cottrell testified that her conver-sation with Beitman in which he asked her to spy on the unionmeeting occurred after employee Ziglar's conversation with Beitman.The talk with Ziglar took place possibly 2 or 3 weeks before theAugust 29 election.We further note that the parties stipulated thatBeitman was director of personnel from the last week of July 1962until his termination of employment in 1963.The testimony ofRespondent Plant Manager Hartwell establishes that he first becameaware of the Union's organizational campaign in the early part ofJune 1962.We think that the record leaves little doubt that Beit.-man's conversation with Cottrell took place within the 6-monthstatutory period and not at a time prior to June 4, 1962.Accord-ingly,we conclude that this conversation is violative of Section8(a) (1) of the Act.2.On August 27, 1962, 2 days before the election held in Case No.25-RC-2265, Respondent mailed a letter to each of its employees.On the day before the election, President S. A. Rosenfield gave atalk to his assembled employees.In his report on objections affect-ing the conduct of the election, the Regional Director concluded thatthis letter and speech improperly interfered with the representationelection and consequently recommended that the election be set aside.The Board subsequently adopted the Regional Director's finding andrecommendation.The Trial Examiner in the instant case found thatneither the letter nor the speech violated the Act.'We disagree.In relevant part, the letter of August 27 states :The simple fact that there are more than twice as many peoplesuch as yourself now employed at Indiana Rayon than therewere eight or nine years ago is proof of what our working to-gether has meant to you and the many families like yourself inthis areawho would otherwise probably notbe working in ornear Greenfield ....We think it is important for you to know that under Federallaw when a union calls a strike among employees over wages orother money matters, and if the employer decides to continuehis operation in the struck plant to satisfy and keep his cus-tomers, and is, therefore, forced to hire new employees to per-manently take the place of those on strike, those striking em-The letter and the speech are attached as Appendixes to the Trial Examiner'sDecision INDIANA RAYON CORPORATION133ployees forever lose their right to come back to work for thatemployer ....We promise you-,and I think we're in a position to, know-that there is absolutely no difference in rates of pay and fringebenefits which can be available to you at Indiana Rayon with, aunion from those which are available to you without a union ....THINK CAREFULLY about the matters which we havepointed out, keeping in mind thatthe Company cannot and willnot do any more for you with a union than it has done and willdo without a union ....[Emphasis supplied.]In his speech of August 28, 1962, Respondent's president made thefollowing statements :Since the last time we had an election, some nine years ago,this company is now more than twice as big.Now, the vastmajority of our competitors are in the South.How then, withthe wages paid there, as compared to what we are paid, does ithappen that we are over twice as big as we were, and the high-est paid?For the same reason we are standing here today-because those people,nine years ago,made this a better placeto work in,-because they were determined to give the best toAmerica's children.AND, if anyone is standing here nine yearsfrom today, it will be because of our determinations tomorrow.The very fact we are in crowded conditions,considering ex-pansion, here or elsewhere, whichever is best for the company,is because, of that determination.This is the American Free Competitive System.This is ouronly right to exist.This is what will make this companygreater, this community greater and this country greater-notany promise of mine, certainly not the promise of any paidUnion Organizer,but our promise, each and everyone of us, toour children tomorrow.It was suggested that I be sure and call your attention to thedeceptive presentation of facts by the Unionin our ability torelocate this plant. ...[Emphasis supplied.]By this letter and speech, the Respondent effectively conveyed toits employees the impression that continued employment was linkedto their rejection of the Union in the forthcoming election and thattheUnion could do nothing to improve their working conditionsbecause the Respondent would give employees absolutely nothingmore with the Union than without the Union. Repeated referenceto the election results 9 years ago was clearly designed to impressupon employees that rejection of the Union in the past was the chiefreason for their continued and prosperous employment and thatvoting in favor of the Union would seriously jeopardize their posi- 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions with the Respondent.Respondent's stress upon its ability torelocate the plant could only serve to heighten such fears.This is not to say that Respondent could not refute and correctany misleading or deceptive union statements which led employeesto believe they would retain employment rights in the event of plantrelocation.However, Respondent did not merely seek to correct theUnion's "deceptive" statements. It chose, also, to emphasize itsability to relocate the plant.Taken in the context of other remarks,conveying Respondent's view that the plant would not now exist hadthe employees voted for a union 9 years ago, that employees werenow asked to make "our promise to our children tomorrow," that itwould be futile for employees to select the Union with the expecta-tion that it could help improve wages and working conditions, to-gether with the absences of any remarks designed to allay the pre-vailing apprehension over the possibility of plant relocation, thereminder of Respondent's ability to "relocate the plant" could onlyserve as an implied threat to employees clearly violative of 8(a) (1)that their selection of the Union would probably result in the lossof their jobs.2Respondent rounded out this appeal to employees' fear of job lossby indicating that should the Union, if it won the election, ever calla strike, strikers would be replaced and, under Federal law, wouldforever lose their right to come back to work for Respondent. TheNational Labor Relations Act imposes no such extreme penalty uponemployees for exercising the right to strike.While it is true thatan economic striker can be permanently replaced, the striking em-ployee is entitled to be considered for future employment openingson the same basis as any other applicant.Respondent's interpreta-tion of the law could only be viewed as a statement of policy thatstriking employees would under no circumstances ever be rehired.It seems clear that this statement could have no other than a coer-cive effect upon the employees in their exercise of their statutoryright to select the Union as their bargaining agent.By such conduct, Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7of the Act, and thereby violated Section 8(a) (1) of the Act.32N.L.R B. v. Realist,Inc,328 F. 2d 840(CA. 7), enfg. 142 NLRB 5733Chairman McCulloch would rest the above 8(a) (1) finding only upon Respondent'simplied threat to relocate the plant should the Union be successful in the election.Butalthough not finding other statements in the letter and speech to be independently viola-tive of Section 8(a) (1), Chairman McCulloch nevertheless views them as probative ofRespondent's overt hostility and strong opposition to the Union,and, beyond that, of itsdetermined purpose to defeat the Union in the forthcoming electionHe therefore relieson such other statements as supplying compelling evidence which serves at once to illumi-nate the coercive implications of the references to possible plant relocation and to buttressthe ultimate finding we make that Respondent's refusal to honor the Union's recognitiondemand was rooted not in a good-faith doubt of the Union's majority,but in a desiretc gain time to dissipate that majority. INDIANA RAYON CORPORATION1353.The Trial Examiner concluded that Respondent did not violateSection 8(a) (5) of the Act.He assumed without deciding that theUnion in fact represented a majority of Respondent's employees onJuly 23, 1962, but found that Respondent's refusal to recognize theUnion at that time was not grounded in bad faith or in an effort toundermine the Union's status.Consequently he concluded that therewas no violation of the Act.We disagree with the Trial Examiner'sanalysis of this aspect of the case.On July 23, 1962, Respondent received the Union's letter indi-cating that the Union represented a majority of its employees andrequesting the negotiation of a collective-bargaining agreement.Atthis time Respondent employed 236 permanent employees 4We findthat on July 23, 1962, the Union had at least 119 authorization cardsfrom Respondent's employees and consequently represented at thistime a majority of Respondent's employees.Respondent does notcontest that 112 employees had signed union authorization cards byJuly 23.5Respondent for various reasons objected to the introduc-tion into evidence of 21 cards.With respect to at least 7 of these 21 authorization cards, we findno merit to Respondent's objections : (1) Jo Anna Daugherty, JudithSmith, and Nancy Gasper-Respondent objected to the fact thatthese employees had not themselves filled in the date on their cards.The record, however, establishes not only the authenticity of thesignatures but satisfactorily shows by the employees' own testimonyand the testimony of Margaret Nickolas, an employee active in theunion organizational campaign, that these dates and other informa-tion were inserted on the cards by Nickolas, that the dates on thecards accurately reflect the dates on which the cards were signed,and that these procedures were used as a precautionary means toward off interference by Respondent's supervisors with the organi-zational campaign.These cards were properly admitted into evi-dence for the purpose of establishing the Union's majority status onJuly 23.5There is no adequate support in the record for Respond-ent's additional contention that employee Smith signed her cardsolely for the purpose of having an election. (2) Marjorie Hulman-4The Company payroll for the period ending July 28 lists 237 employeesFour namesshould be removed from the list and 3 names added resulting in 236 permanent em-ployees on July 23, 1962The names of Julia Trent, Roberta Winchester, and Gladys Dunn should be removedbecause these employees terminated their employment prior to July 23.The name ofDeanna Plank, a summer employee, should also be removedThe names of Imadell Dugger, Nancy Gasper,and Regina Rudicil who were on sickleave on July 23 should be added.The Trial Examiner inadvertently removed the name of Bernice Trent rather thanJulia Trent.He also erroneously removed the name of Albert Becraft whom the recordshows was not a supervisor and should be included in the list5The names of 71 employees were agreed upon by stipulation;the cards of 41 otheremployees were introduced into evidence at the hearing without objection by Respondent.6 Irving Taitel,et al., d/b/a I Tastel and Son,a partnership,119 NLRB 910 136DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent objected to testimony by Nickolas establishing Hul-man's signature and date on the card.The circumstances underwhich Nickolas obtained Hulman's signature in the ladies' restroomand then dated the card, leads us to conclude that the card has beenproperly authenticated and should be counted in determining theUnion's majority status. (3) Mary Lou Conaway-Conaway signedand dated her card on July 21 and mailed it to the Union on July 22.Respondent received the Union's letter requesting bargaining onJuly 23.Respondent contends that since the card was probably notreceived by the Union until July 24, the card may not be counted.The date for determining the Union's majority status is the date theletter requesting bargaining is received.?Regardless of when thecard may have been received by the Union in this case, the evidenceclearly establishes that the card had been signed and mailed priorto the date for determining the Union's status and thus can be in-cluded in the computation. (4) Irene Carlton-Carlton testified thatshe signed an authorization card on May 15, 1962, after a friend hadtold her that three-fourths of the employees had signed cards. A fewdays later, Carlton learned that only one-fourth of the employeeshad signed cards.At the hearing, Carlton testified that she hadsigned her card only because of her friend's statement.Assumingthat Carlton may have subsequently become disenchanted with theUnion, her testimony reveals that during the 2 months prior to theUnion's bargaining request she took no action to retrieve or revokeher authorization card.We do not think that Carlton's after-thoughts, absent some overt action prior to July 23, should resultin the exclusion of her card from the computation of the Union'smajority status." (5) Gloria Jones-Jones testified that she signedher authorization card on June 2, and sometime subsequent to thisdate she terminated her employment with Respondent.Respondentcontends that Jones' card should be excluded because she could notremember whether she was employed on July 23. The payroll forthe period ending July 28, however, lists Jones as an employee andwe deem this evidence sufficient, in the absence of express evidencethat she was no longer an employee on July 23, to warrant an infer-ence of Jones' employment at this time and to permit inclusion ofher card in the computation.On the basis of the foregoing, we find that the Union had at least119 valid authorization cards on July 23, the date on which Respond-ent received the Union's claim of majority and demand for bargain-ing.As the Union thus represented a majority of the 236 employees''ReaConstruction Company,137 NLRB 1769, 17708Derby Coal&Oil Co,Inc, Deco Sheet Metal Works,Inc, and Plumbing,Inc,139NLRB 1485, 1504. INDIANA RAYON CORPORATION137in the unit on that date,Respondent could not validly reject theUnion's demand,unless such rejection was based on a good-faithdoubt of the Union'smajority status.9Respondent argues that the fact that it consented to an immediateelection establishes its good faith and that therefore no violation of8(a) (5) has been proven.The fact that an employer consents to anelection is a factor which may be indicative of a good-faith desireand willingness to permit the Board's election machinery to resolvethe questions concerning representation raised by a union's demandfor recognition and its filing of a petition.However, we cannot findthis to be so in this case in view of the fact that,as proven by theunfair labor practices engaged in by Respondent,itwas unwillingto permit the question concerning representation involved herein tobe resolved in a fair election free from employer interference.10Under allthe circumstances of the case,we find that the Respond-ent's rejection of the Union's claim to representative status and itscancellation of a meeting previously granted theUnionto prove itsmajority by means of a card check was made, not because of a good-faith doubt as to the Union'smajority, but in order to gain time inwhich to dissipate that majority.Accordingly,we find that, byengaging in such conduct, Respondent violated Section 8 (a) (5) and(1) of the Act.11TIIE REMEDYHaving found that Respondent has engaged in and is engaging incertain unfair labor practices, we shall order that it cease and desisttherefrom and take certain affirmative action to effectuate the pur-poses of the Act.As we have found that Respondent violated Section 8(a) (1) ofthe Act by the conduct of Personnel Director Beitman and by thespeech and letter delivered to its employees prior to the representa-tion election, we shall order Respondent to cease and desist frominducing, encouraging, or requesting employees to attend and reportto Respondent concerning union meetings and also cease and desistfrom inducing or encouraging any of its employees to vote againstany labor organization by threat of economic loss or promise ofbenefit.As stipulated by the parties in Case No 25-RC-2265, we find the appropriatecollective-bargaining unit to be'All production and maintenance employees of the Respondent at its Greenfield, In-diana, plant,including service employees,truckdiivers,shipping department employees,mechanics,and janitors;but excluding all office clerical employees,the chief maintenanceman, the watchman-janitor, guards, professional employees,and supervisors as definedin the Act.30Bonnie LassKnitting Hills, Inc ,126 NLRB 1396"Joy Silk 111ills, Inc v NLRB,185 F. 2d 732 (C ADC) See alsoFiedSnow,et al , d/b/a Snow itSons, 134 NLRB 709. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of these violations and Respondent's refusal to bargainwith the Union in good faith, we shall further order the Respondentto bargain with the Union, and thus achieve a restoration of thesituation, as nearly as possible, to that which would have obtainedbut for the commission of the unfair labor practices.Phelps DodgeCorp. v. N.L.R.B.,313 U.S. 177, 194;Greystone Knitwear Corpora-tion and Donwood, Ltd.,136 NLRB 573. Indeed, under such cir-cumstances, not to order Respondent to bargain with the Unionwould in effect enable Respondent to profit by its unfair labor prac-tices.Cf.Medo Photo Supply Corporation v. N.L.R.B.,321 U.S.678, 687.CONCLUSIONS OFLAw1.Respondent is an employer engaged in commerce within themeaning of Section 2(2) of the Act.2.Kentuckians Joint Board, Amalgamated Clothing Workers ofAmerica, AFL-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.By requesting employees to attend and report concerning unionmeetings, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.4.By its election campaign letter and speech, Respondent inter-fered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act, in violation ofSection 8(a) (1).5.By refusing to bargain with Kentuckiana, Joint Board, Amal-gamated Clothing Workers of America, AFL-CIO, in good faith asthe representatives of its employees in the appropriate unit, Re-spondent has engaged in unfair labor practices within the meaningof Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.7.Respondent has not engaged in other violations of the Actalleged in the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Indiana Rayon Corporation, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a) Inducing, encouraging, or requesting employees to attend andreport to Respondent concerning union meetings. INDIANA RAYON CORPORATION139(b)By threat of economic loss or promise of benefit, inducing orencouraging any of its employees to vote for or against any labororganization in any election conducted by the National Labor Rela-tions Board.(c)Refusing to bargain collectively with Kentuckians JointBoard, Amalgamated Clothing Workers of America, AFL-CIO, asthe representittive of all production and maintenance employees ofthe Respondent at its Greenfield, Indiana, plant, including serviceemployees, truckdrivers, shipping department employees, mechanics,and janitors, but excluding all office clerical employees, the chiefmaintenance man, the watchman-janitor, guards, professional em-ployees, and supervisors as defined by the Act.(d) In any other manner interfering with, restraining, or coercingitsemployees in the exercise of the right to self-organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom such activities.2.Take the following affirmative action which is necessary toeffectuate the purposes of the Act:(a)Upon request, bargain collectively with Kentuckiana JointBoard, Amalgamated Clothing Workers of America, AFL-CIO, asthe exclusive bargaining representative of all the employees in theaforesaid appropriate unit with respect to wages, rates of pay, hoursof employment, or other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.(b)Post at its plant in Greenfield, Indiana, copies of the attachednotice marked "Appendix." 12 Copies of said notice, to be furnishedby the Regional Director for Region 25, shall, after being dulysigned by an authorized representative of Respondent, be postedimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges unfair labor practices not specificallyfound herein.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsAct, as amended,you are notified that :WE WILL NOT induce, encourage,or request any of our employ-ees to attend and report to us concerning union meetings.WE WILL NOT,by threatof economic loss or promise of benefit,induce or encourage any of our employees to vote for or againstany labor organization in any election conductedby theNationalLaborRelations Board.WE WILL, upon request, bargain collectively with KentuckiansJointBoard, Amalgamated ClothingWorkers of America,AFL-CIO,as the representative of the employees in thefollowing appropriate unit with respect to rates of pay,wages,hours of work, and other conditions of employment,and, if anunderstanding is reached,embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees including serv-ice employees,mechanics,truckdrivers,shipping departmentemployees, mechanics,and janitors,but excluding all officeclerical employees,the chief maintenance man, the watch-man-janitor,guards,professional employees,and supervisorsas definedby the Act.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of their rightto self-organization,to bargain collectively through representa-tives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from such activities.INDIANA RAYON CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 Wrest Market Street, Indianapolis,Indiana, Telephone No. Melrose 3-5921, if they have any questionsconcerning this notice or compliance with its provisions. INDIANA RAYON CORPORATION141TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended, 29 U.S C. Sec. 151,et seq.,herein called the Act.This case was heardbefore Trial Examiner George L Powell at Greenfield and Indianapolis, Indiana,from December 3 through 5, 1963, pursuant to a charge filed a year earlier on Decem-ber 6, 1962, and a complaint issued October 8, 1963, amended November 6 and 19,1963.It presented, at the outset, a determination of whether the action was barredunder the Board's decision inAiello Dairy Farms,110 NLRB 1365 (1954), and, ifnot,whether the Charging Party represented a majority of Respondent's employeesat its plant in Greenfield, Indiana, on July 23, 1962, and whether Respondent refusedtobargain as requested but rather engaged in conduct which interfered with,restrained, and coerced the employees in their organizational activities in order toundermine the Union and destroy its majority If found to have engaged in suchconduct, Respondent would have violated Section 8(a)(5) and (1) of the Act.Respondent answered, denying the commission of the unfair labor practicesalleged.PRELIMINARY MOTIONAt the conclusion of the introduction of the formal papers in this proceeding bythe General Counsel, the Respondent made two motions: (1) to sequester or sep-arate the witnesses, and (2) to dismiss the complaint on the theory that further pro-ceedings were baried by the Board's decision in the case entitledAiello Dairy Farms,110 NLRB 1365.As to (1), the motion to separate the witnesses was granted andarrangements were made so that they could be called quickly as needed.As to (2),themotion for dismissal, counsel for Respondent admitted (for the purpose of themotion only) that there was a clear and unequivocal demand, proof of majority status,and 8(a)(1) activities prior to the election, but nevertheless the Union determinedto go ahead and hold the election, the election was held, the Union lost, and subse-quently filed a charge alleging a refusal to bargain under Section 8(a) (5).With theseadmissions, for the purpose of the motion, counsel for the General Counsel and forthe Charging Party admitted that the case was on "all fours" with theAiellocase.Nevertheless counsel for the General Counsel argued that the Board's decision inBarker's East Main Corporation,142 NLRB 1194, indicated clearly that the doctrineenunciated inAiellono longer would be applied.Counsel for the Charging Partynot only agreed with the argument of the General Counsel but went on further toargue that theAiellodecision should be reversed.Upon conclusion of argument bycounsel, I granted the motion to dismiss based upon the decision ofAielloIn thisrespect I relied upon the decision inBernel Foam Products Co , Inc.[146 NLRB 1277],Case No. 3-CA-1995, TXD-430-63, issued September 16, 1963, by Trial ExaminerSidney D. Goldberg, andSoulian Textile Inc.,Case No 3-CA-2007, TXD-543-63,issued November 21, 1963, by Trial Examiner Sidney Lindner.Although I dismissedthe complaint, I recessed the hearing in order to permit General Counsel to take aninterim appeal from my ruling to the Board before closing the case.During theperiod of recess I learned that there were numerous cases pending before the Boardinwhich the decision of the Board inAiellowas being attacked by the GeneralCounsel.As the Trial Examiner, as well as the General Counsel, is bound by thedecision of the Board on a point of law, it became apparent that the Board's decisioninBarker's East Main,although not specifically overrulingAiello,certainly estab-lished to the satisfaction of the General Counsel that it would like to reconsider itsdecision inAiello.There remained two avenues open for me. I could close thehearing and let the case rest entirely onAielloor I could hear the case and find thefacts.Considerations in favor of closing the case underAiellowere: (1) speedydecision; (2) following the recorded law; and (3) saving of time and expense to partiesand Government by not taking evidence on a possibility that may never come to pass.On the other hand, considerations in favor of developing evidence on the whole casewere: (1) parties, counsel, witnesses, and Trial Examiner were present, and (2) thecost to the parties and the Government in hearing the whole case would be substan-tially less than would be the cost of a remand for a full hearing shouldAiellobe over-ruled.As over 70 witnesses were available, I decided to hear the complete case andaccordingly reversed my decision dismissing the case on the motion of Respondent.Two days and 77 witnesses (including recalled witnesses) later I closed the hearing 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter receiving all the testimony the parties wished to present.They were affordedfull opportunity to introduce evidence and present oral argument.'Upon the entire record in the case,including consideration of the briefs filed bythe parties,and from my observation of the witnesses,Imake the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,an Indiana corporation,is engaged at Greenfield,Indiana, in the pro-duction,sale, and distribution of children's clothing.During the 12 months preced-ing the issuance of the complaint,Respondent shipped from its Greenfield,Indiana,plant finished products valued in excess of $50,000 topointsoutside Indiana.Respondent admits, and I find, that at all times material herein it was an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDKentuckiana Joint Board, Amalgamated Clothing Workers of America,AFL-CIO,herein called Charging Party or Amalgamated,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESStarting in March 1962, but more actively in the summer of 1962, the Amalgamatedbegan to organize the employees of Respondent for the purpose of becoming their col-lective-bargaining representative.On July 21,1962, the Amalgamated mailed aletter to Respondent stating that it represented a majority of the employees in theRespondent's plant, that it stood ready to prove such a majority with a card check, andit requested a meeting for purposes of negotiating a contract suggesting a meetingduring the week of July 30, 1962.On July 24, 1962, the Respondent by S. A.Rosen-field, president,notified Amalgamated that it would meet with it over its claim torepresent a majority of the employees and set a tentative date for such meeting forAugust 2, 1962.On July 31,1962, the Amalgamated received a letter from Respondent's attorneynoting that Respondent had consulted this law firm concerning Amalgamated's letterof July 21,1962, and stating,"In view of the facts that the Company has no reasonto believe that your organization represents a majority of its employees in an appro-priate bargaining unit we have advised the Company that a meeting for the purposeyou suggest would not be appropriate at this time.We therefore wish to advise youthat the tentative meeting set for Thursday,August 2, 1962, is indefinitely postponed."On August 2, 1962, the Amalgamated filed a petition for certification with theBoard.Respondent joined with Amalgamated in a stipulation for a consent electionon August 20, 1962. The election was held August 29,1962.In this election, 212of the approximately 221 eligible voters cast ballots, 85 being for the Amalgamated,120 against,with 7 challenged ballots.On September 6, 1962,Amalgamated filedobjections,and on November 8, 1962, the Acting Regional Director issued his reporton objections setting aside the election and ordering a new election.On Novem-ber 26, 1962,the Board adopted the recommendation of the Acting Regional Directorand set aside the August 29 election and ordered a second election.As noted above,the charge was filed in the instant case on December 4, 1962.On February 28, 1963,the Amalgamated requested the withdrawal of its petition and its consent to an elec-tion, and on March 13, 1963, such withdrawal was approved with prejudice by theRegional Director.The first complaint in the case was issued on October 8, 1963.The complaint as amended alleges that since June 5, 1962,2 and on various stateddates in August 1962, all before the date of the election of August 29, 1962, Respond-ent's agents interrogated its employees,threatened its employees with discharge, plantremoval,eminent layoffs, refusal to bargain with the Union,or other reprisals if'The Board has now "reevaluated the meritof"theAiellorule and finds it "doesnot serve to effectuate the policies of the Act" (SeeBernel Foam Products Co., Inc.,146 NLRB 1277,decision releasedMay 6,1964,Case No. 3-CA-1995,supra.)Accord-ingly,Respondent'smotion,to dismiss made at the conclusion of the General Counsel'scase is denied.2This is as far back as a complaint can go as Section 10(b) of the Act precludes itsgoing back more than 6 months before the charge is filed. INDIANA RAYON CORPORATION143they became or remained members of the Union or gave any assistance or support toit, threatened to close and discontinue its business if its employees joined, assisted, ordesignated the Amalgamated as their collective-bargaining representative,solicitedemployees to spy on and report union activities of fellow employees,and spied uponmeetings and other union activities of its employees.Additionally the complaint as amended alleges that the Amalgamated,on or aboutJuly 20, 1962,had a majority of the Respondent's employees in an appropriate unitand has since then been the exclusive representative of all the employees in said unitand commencing on or about July 21, 1962, the Amalgamated has requested and isrequesting Respondent to bargain collectively with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment,but alleges thatRespondent has refused and continues to refuse to so bargain.The Respondentengages in this conduct,reads the complaint,in order to undermine the Amalgamatedand destroy its majority status.Clearly the Amalgamated therefore proceeded to an election with full knowledgeof the alleged violation of Section 8(a)(5) which had occurred in the preelectionperiod.Since it chose to establish its majority status by the election proceduresprovided in the Act,the Board's decision inAiello, supra,required a finding thatan employer's refusal to bargain in violation of Section 8(a)(5) must be predi-cated on events which occurred after the election. Inasmuch asAielloisnot thelaw we can consider all of the merits of the case.A. Respondent's alleged violation of Section 8(a)(1), findings andconclusions with respect thereto1.Thelbert TutrowEmployee Gene Cupp asked Plant Manager Hartwell if he could have a meetingat his(Cupp's)house.He was told he could have a meeting and could have anyonehe wished to come.3Accordingly he invited some employee couples, including Thel-bert Tutrow and his wife, to his home one evening. There they all "spoke some,"according to Cupp, about the Union and, "I don't know whether anybody spoke par-ticularly or not."The following record testimony shows how the General Counselelicited precise testimony from Cupp as to Tutrow.Q.What did Mr. Tutrow say would happen to it?A. He said that they could move away.Q. If what?A. If the Union got in.Q. That's all you recall?A. They probably would move away.On cross-examination Cupp testified that generally what everyone was talking aboutat the meeting was good and had points of Amalgamated.Employee Donald Chapman,the other witness for the General Counsel on thispoint, testified that he and his wife were among those who attended the meeting atCupp's home. The record evidence on the Tutrow point is as follows:Q. Did Tutrow address4the group concerning the Union?A. Yes, he said indirectly I suppose,that it would be kind of foolish for theCompany to stay here when they could move to North Carolina and save freightbills and get people cheaper there.Q.Was that all he said?A. He said it wouldn't be bad,itwouldn't be so bad if the Union could helpus but they couldn't.The Charging Party in its brief argues that Tutrow's remarks were coercive in thathe not onlyprophesied that unionization would lead to loss of employment,but implied that Respondent would use its economic power to make the prophecycome true.The General Counsel, in its brief to me, characterized the abovetestimony as establishing that Tutrow told the employees,"that it would be not onlyuneconomic for the Respondent to remain in Greenfield but that the Union [Amal-gamated] could not prevent such removal or help the employees in any way " Thereis no merit to either position.This free and easy give and take in a friendly atmos-a There is no evidence as to why Cupp would ask for this permission.Neverthelesshe did ask and he received permission.4There was no "address"given.AsCuppsaid,the good and bad pointswere talkedabout by everybody. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDphere as to possibilities involved should the employees select a union as their repre-sentative cannot be blown up to the point urged.A careful study of Cupp's testimony,even when lead by the General Counsel, does not amount to any coercion or threatof use of economic force.Chapman refers to what Tutrow had to say as being"indirect."Finally, any well-informed employee (and there Indiana employeesimpressed me as being well informed and wanting to be well informed as establishedby the meeting in the first instance) would discuss all of the possibilities and probabil-ities of their actions with respect to their own employer as contrasted with generalphilosophical discussion.Not only has the General Counsel failed to carry his burden of proof on the meritsof this meeting, but there is a question that Tutrow is a supervisor in any event.Respondent denied that Tutrow was a supervisor or threatened employees withdischarge, plant removal, eminent layoff, refusal to bargain with the Union, plantshutdown and discontinuance, or that he spied upon meetings and other union activ-ities of employees as alleged in the complaintAs to whether Tutrow was a super-visor, it was established by credible evidence that Respondent in its production opera-tion employs only five supervisors- George Morgan, foreman of cutting, where hesupervises 25 employees; Edna Hawkins, forelady of parts department, where shesupervises 40 to 50 employees; Margaret Jenkins, forelady of assembly, where shesupervises 45 to 50 employees, Pauline Steele, general forelady, and Terry Hooper,maintenance foreman, who supervises 1 employeeTutrow is employed as a markermaker and layout man in the cutting department supervised by Morgan.When anorder comes in, Tutrow first makes a pattern from paper.Once this pattern isapproved Tutrow then makes a metal marker of the same size and shape as thepattern.He lays out these markers on the bolts of cloth in the most economical wayso that there will be as little scrap material as possible.As stated by Hartwell, "It'slike putting a jigsaw together "Finally, Tutrow will trace around the marker andthereby "mark" the clothThe bolts of "marked" cloth are then ready to be cutand bundled by female employees in the cutting department.Tutrow spends 80 to90 percent of his working time engaged in these duties which are routine for himbut which require a high level of skill.Certain problems may occur in the markingprocess to which Tutrow may direct his talents.For example the cutting girls maycome to the end of a bolt of cloth and Tutrow may have to make splice markers forthem to use.On additional orders for the same style of clothing except in differentsizes, Tutrow modifies the original markers which he madeTutrow has worked forthe Company for about 13 years and would be in the top 10 percent of his departmentin seniorityHe is an hourly rated employee and punches a timeclock as do all otheremployees in the department.Morgan is salaried and does not punch a timeclockSeveral other employees in the voting unit are paid a higher hourly rate than is paidTutrowThe Company has two separate fringe benefit programs.Tutrow falls inthe program for pioduction and maintenance employees and not in the one forsupervisors and management.Morgan participates in the program for supervisorsand management.Plant Manager Hartwell does all the hiring and firing of employees in the cuttingdepartmentMorgan may recommend the hiring or firing of an employee in thedepartment but Tutrow does not have such authorityMorgan also has the authorityto discipline employees, grant time off to employees, recommend wage increases,handle employee grievances or complaints, and find work for or transfer employeesfrom one job to another.Tutrow does not have such authority.Morgan, on occasion, transmits work instructions to employees in the cutting depart-ment, including Tutrow, which instructions are to be passed on to still other employeesbut Morgan has full responsibility for the production schedule of the department andthe work scheduling of the department.When Tutrow has finished marking the clothon a particular line he may tell the girls who are finishing other work that the line isready to go but Morgan is the one who is responsible for deciding what productionis to be run on any given day.In the event Morgan is sick or not at work Hartwell assumes supervisory respon-sibility over the cutting department.Neither Morgan nor Hartwell has ever delegatedsupervisory responsibilities to Tutrow.Tutrow is classified by Respondent as a marker workerFrom time-to-time Hart-well, as plant manager, holds meetings with other supervisory personnelTutrow doesnot attend such meetings but Morgan does.Finally, at the consent-election conference held on August 20, 1962, the duties andresponsibilities of Tutrow were fully discussed and the parties agreed to put him inthe apropriate unit and let him vote.Accordingly, his name appeared on the votinglist and he voted on August 29, 1962.However, even after agreeing as above, Amal-gamated challenged his vote at the election contending he was a supervisor. INDIANA RAYON CORPORATION145I find from the above credible evidence that Tutrow is not a supervisor and accord-ingly what he said in the emloyee meeting is not attributable to the Respondent anymore than what Cupp or Chapman said. Cupp and the other employees certainlytreated him as one of them.2.Floyd R. (Bud) BeitmanBud Beitman,formallya salesman,was Respondent's personneldirector from thelast week in July 1962 until he left the Respondent's employment on May 17, 1963.Respondent denied theallegationsin the complaint which alleged that Reitman onor about August 13 and 14 interrogated employeesconcerningtheir union member-ship, activities, and desires, and solicited employees to spy on and report the unionactivity of fellow employees.In their briefs, both the General Counsel and the Charging Party arguethat Beitmanrequested employees Nellie Ziglar, Doxie Creel, and Earlene Cottrell to spy on ameetingof Amalgamated and report to him the union plans.Nellie Ziglar was a young attractive witness who appeared to be honest and cred-ible.She testified that she and Doxie Creel and Bud Beitmanwere sittingat a tablein the employee lounge whenBeitman"asked me if I would come to a unionmeetingin Greenfield that night and I said no. I said, `what for,' and he said, `I would likefor you to tell me who was there and what their plans are,' something similar to that,Imeanthat's not the exact words, but he sounded like he wanted to know what theirplans were and I said, 'No, that was too far for me to come.' ..." She also said thatDoxie said, "No."Doxie Creel did not testify.According to Ziglar, this conversa-tion could possibly have been 2 or 3 weeks before the election. She was "not sure"as to the time.Earlene Cottrell was called by the General Counsel and testified regarding thealleged conversation withBeitmanas follows:Q. (By Mr. LIEBMAN for the General Counsel.)Did Mr. Beitman ask youto attend thatunion meeting?A. Yes.Q.What was the conversation when he asked you to attend?A. He just asked me if I cared to go to the union meeting.Q.What was the purpose; did he say why he wanted you to go to themeeting?A. No.Q. Did you make a report to Mr. Beitman after the union meeting?A. There wasn't anything I could tell him that he didn't already know.Q. Did you say anything to Beitman about the number of employees whowere at the meeting?A. No. It was other girls.Q.Would you repeat that?A. I said there were other girls who told him. I couldn't tell him a thingthat he didn't already know.Q.Why did he ask you to go to that meeting, Miss Cottrell?A. I don't know.Q. He didn't make any statement of any kind?A. No.Mr. LIEBMAN: Didn't Beitman in fact ask you to attend that meeting andtell him what went on?The WITNESS:No.He said for me to find out any information other thanwhat he knew; if they said anything other than what he already knew.Q. So he asked you to go to the union meeting and find out some information?A. Yes.Q. And what did you tell him9A. I told him I didn't find out anything he didn't already know.Q.What did you tell him about the time he asked you to go and find out?A. You mean about going?Q. Yes?A. At first I didn't want to go.Q. But you did tell him you would go?A. I had already been invited to somebody's house and I told him I didn'twant to go because I had already been invited to somebody's house.Q.What did he say to you then?A. Then he said, well he would like for me to go.783-133-66-vol.151-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And what did you reply to that?A. I said well if I can make an excuse to this other person I would goQ. And what did he say then?A. He didn't say anything else.Q. He told you to find out what went on didn't he?A. Yes.-According to Cottrell this conversation occurred after the Ziglar-Beitman conversa-tionabove, but she did not know the date on which it took place.Gene Cupp, a witness for the General Counsel who has been identified above, testi-fied that he wasin Beitman'soffice about 2 weeks before the election at which timeBeitman "told me that he couldn't care how many people signed them [cards]; that ifthey thought about it and thought about what the Union could do and what theywouldn't do that they would vote No."Beitman5was-served with a subpena by the Respondent.However, Beitman didnot respondto the subpena and accordingly an affidavit which be had signed October 9,1962, was admittedinto evidenceand stipulated that ifBeitman werepresent andcalled to testify he would testify in the exactsame manneras set forth in the affidavit.This affidavit,in pertinentpart, reads as follows:To the best of my recollection, I did not on August 14, 1962, or on any otherdate priorto the electionrequest any employee eligible to vote in the election toattend anyunionmeeting for the purpose of spying or in any way reporting tome what was said or done at the meeting or who was in attendance at the meeting.Discussionand Concluding Findings as to Allegations Relating toBeitmanAs noted above Doxie Creel was not called by the General Counsel to testifyalthoughwitness forthe General Counsel, Nellie Ziglar, testified that she was presentwhen Beitman had his conversation with Ziglar.However both witnesses for theGeneral Counsel, Ziglar and Earlene Cottrell, impressedme ashonest and crediblewitnessesand I do credit them. Ziglar's testimony was vague in that she could notgive Beitman's exactwords but only that "he sounded like he wanted to know whattheir plans were...."This evidence is not firm enough or substantial or probativeenoughto sustainthe General Counsel's burden of proof that Beitman asked her togo to the unionmeeting and report back to him.However, the testimony of EarleneCottrellwas clear, concise,and directly to the point (after she changed her testimony)thatBeitmandid ask her to attend the meeting and report back to himBut there isevena fatal weakness in this testimony in that the General Counsel has the burden ofproving by a preponderance of the evidence that the statement was made within thestatutory time limit of 6 months before the filing of the charge.Her testimony doesnot specify a period oftimeinwhich it was made, but only is that it followed theZiglar-Beitman conversation which "could possibly" have been 2 or 3 weeks beforethe election, she "was not sure."This evidence lacks the necessary weight to causea finding ofan unfairlabor practice.3.The complaintas toRosenfieldThe complaint alleges that Rosenfield on or about August 28, 1962, threatenedemployees with discharge, plant removal,imminentlayoff, refusal to bargain, andthreatened to close and discontinue Respondent's business if the employees joined,assisted,or designated the Amalgamated as their collective-bargaining agentThe only evidence relating to these allegations of the complaintis inGeneral Coun-sel'sExhibits Nos. 58 and 59. It was stipulated at thehearingthat Exhibit No. 58is a copy of a talk given by Rosenfield to the assembled employees the day before theelectionbut more than 24 hours before the polls opened. It was further stipulatedthat General Counsel's Exhibit No. 59 is a copy of a letter dated August 27, 1962,distributed by mail to all employeesCopies of both the exhibits are reproduced asAppendixes A and B and are attached hereto.From the careful study of the talk given by Rosenfield (General Counsel's ExhibitNo 58) before the election, but more than 24 hours before the polls opened, I findnothingthere that will substantiate the aboveallegationsof the complaint.Likewisefrom the careful reading of the letter to the employees (General Counsel's ExhibitNo. 59), I find nothing there that would establish by preponderance of the evidencethe allegationsof the complaint.Accordingly I will recommend that the complaintas tothe Rosenfield speech and letter be dismissed.5The paities stipulated that S. A Rosenfield and Floyd R Beitnian. Jr. left theemployment of Respondent on May 17, 1963 INDIANA RAYON CORPORATION1474.The Peterson talksClyde L. Peterson,one of Respondent's attorneys,spoke to assembled groups ofemployees in the employees'lounge on August 27 and on the morning of August 28,1962.Each discussion period lasted from 30 to 45 minutes and the number ofemployees in each group varied from 12 to 25. Peterson made these talks at therequest of Hartwell and Rosenfield.Respondent gave three reasons for making thetalks:First, Amalgamated had distributed three handbills to the employees.One was onAugust 9, 1962, the last one was distributed the day before the election, and the secondone sometime in between.Respondent was of the opinion that the first two hand-bills contained false and misleading statements and wished to give answer to them.The first one contains the following statement:One of the persistent rumors, we are told,is if the Company were to move theywould not have to take their employees with them. In two recent cases-oneinvolving a local of the United Automobile Workers in Detroit and the other aTeamsters local in Elmhurst, New York-the courts held that workers have a"vested interest"or right to their jobs and the employer is legally obligated tohire his old employees at the new location.The second handbill contains the following:WORKERS HAVE"VESTED RIGHTS"IN JOBS INRUNAWAY FACTORIESIn our last handbill we cited two cases of companies running away from theUnion.In the Detroit case involving the United Auto Workers the Company,Gemmer Manufacturing Company, they worked out a deal with the city ofLebanon,Tennessee,whereby the city built a new plant,and offered tax benefits.Management agreed to hire local people.The court decision knocks all of this into a cocked hat.Most of the workersin recession-hit Detroit said they'd go to Lebanon.As pointed out by Peterson,theGemmercase referred to in the handbill is officiallycited asOddie v.Ross Gear and Tool Co.On July 16, 1962,the Circuit Court ofAppeals for the Sixth Circuit handed down its decision(305 F. 2d 143) (reversing thedistrict court),holding that the Detroit,Michigan,employees of the Gemmer Com-pany did not have a "vested interest"or right to their jobs at the new location of theCompany in Lebanon,Tennessee.The second reason why Respondent felt the talks to employees were necessary wasthat Respondent was not sure that the employees understood the mechanics of theelection and wanted Peterson to explain them to the employees.The third reason why the Respondent wanted to have the talks was to have theemployees'rights, the employers'rights, and the rights of Amalgamated fully explainedto the employees by someone who knew what he was talking about and at the sametime providing an opportunity for the employees to ask questions.Peterson,in the preparation of his speech,used an outline which had been preparedand used by one of his law partners in a speech which was given in March 1962 toemployees of the Seven-Up Bottling Company in Indianapolis, Indiana.This speechwas subsequently held by the Board not to be coercive and not to justify the settingaside of the election in that case.(Seven-Up Bottling Company,Inc.,140 NLRB 611).The General Counsel introduced into evidence an affidavit given by Peterson Sep-tember 26,1962.Called by the General Counsel for the purpose of identifying theaffidavit,Peterson testified on examination by Respondent'sother counsel that if hewere to testify as to what he said to the employees in the group meetings, his testimonywould be substantially the same as that contained in his affidavit.As noted above,the parties stipulated that Peterson was an expert in the field of labor relations lawand labor relations matters.And he testified that,"in substance,"he made the samespeech to each group of employees as he made each speech from his outline.Not all of the 71 witnesses called by the General Counsel testified as to the speechesmade by Peterson.Some witnesses testified that they could recall certain things inthe speeches whereas others,although they could not recall the same things, couldrecall additional matters in the speeches.Bearing in mind that the witnesses werekept separate from the hearing and did not hear any other witness testify,this differ-ence in recall is explainable either on grounds of inattention or faulty memory, or onthe grounds that the speeches in fact differed.Itmust have been due to inattentionor faulty memory.Each witness who testified as to Peterson's talks did not identifywho else was in the same group with the witness and it is hence impossible to findwhether the witnesses were all in the same group or in separate groups.This, of 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse,makes it virtually impossible for the Respondent to put on any rebuttal wit-nesses other than Peterson himself.Peterson specifically denied the testimony of theGeneral Counsel'switnesses.As the parties stipulated that Peterson was an expertin the field and ashe crediblytestified,his speeches,following the same outline, were"in substance" the same, I find that he did not make the statements attributed to himby the witnesses for the General Counsel.Some of the witnesses testified that Peterson made statements which if true wouldviolate the Act.On the other hand, other of General Counsel's witnesses testifiedseemingly in accordance with the Peterson affidavit.For example, Ziglar testifiedthat Peterson pointed to the sample ballot, explained it, told the employees that itwas totally secret,and that the Board always had a secret election,and urged eachemployee to vote but not how to vote. She testified that Peterson spoke of therights of employees and that the Union, if elected, would represent all of them. Shedid not recall hearing him mention anything about the right to strike, but did recallhis reading from the decision in theGemmercase.Ziglar was the third witness forthe General Counsel and it was not until the 43d witness before the Peterson speecheswere again in issue.Employee Paula Oliver, the General Counsel's 43d witness, tended to corroboratePeterson and Ziglar. She said Peterson told her group of the duties of employees tovote and that he talked about another case which he represented,6 and that one ofthe handbills put out by the Union was a lie, and that was about all that she couldremember.On the point of bargaining, she said that he told them that if the Unionwon the election, a union man and a company man would have to decide on thewages.If they could not agree and a possible result would be a strike, Petersonexplained the workings of a strike and told them that if there was a strike, the Com-pany could hire replacements.Thereafter she testified she did not recall anythingelse.The General Counsel asked her a leading qustion about plant removal. To thisshe testified that Peterson said "they could move the plant if they wanted to."The next witness for the General Counsel on the Peterson speeches was the 52dwitness, Gene Cupp.He generally corroborated the above witnesses but added thatthey talked about the Perfect Circle strike and the trouble at that plant. Some of histestimony follows.Direct examination by the General Counsel:Q. Do you recall anything else?A. No, not right off hand.Q. Do you recall anything about picket lines9A.Well, he said that the money that we paid for the dues to the Union wouldn'tnecessarily haveto goback to our company and to us. They could set the duesat any price they wanted like I said I believe he said that if you were walking apicket line that they could hire anybody that they wanted to off the street andwouldn't have to hire you back.Q. Do you remember if he said anything, did Mr. Peterson mention anythingabout collective bargaining or sitting with the Union.A. He said they wouldn't have to negotiate a contract.On cross-examination, Cupp agreed in the main with Peterson's version of his talkto the employees on August 27 and 28. Peterson cross-examined Cupp as follows:Q.Mr. Cupp, you stated on direct examination that I said in a group of peoplein the lounge at the plant that the Company would not have to negotiate acontract?A. Yes, sir.Q. If I told you the statement that you made, I assume, referring to the timeof my talk indicated that I had said nothing along those lines but had said that Iwould have to negotiate a contract in good faith but would not have to agreeto everything which would be your best memory as to what I said?A. (No answer.)Q.What was written down here [Cupp's affidavit] was within a week or two ofmy talk. [And is it accurate] for your recollection today as to what I said?A. The thing I can say right now, the thing I remember was your saying theCompany wouldn't have to negotiate a contract.Q. Do you recall my starting out in my conversation in the employees' lounge;by going into an explanation of the election procedures by showing you a sampleballot, you recall that?A. Yes, sir.TheGemmercase INDIANA RAYON CORPORATION149Q. You recall my further saying that you have the absolute right to vote eitherYes or No as you saw fit?A. Yes, sir.Q. You further recall my statement that the ballot would be totally secret, noone would know how you voted?A. Yes, sir.Q. You further recall that I urged you to vote because it is the duty of a goodcitizen always to vote?A. Yes.Q. And didn't I further tell you that the result of the election would be deter-mined by a majority of the ballots cast?A. Yes.Q. Do you recall my saying that if a majority of the employees voted for theUnion, they would represent all of the employees?A. Yes.Q. And if a majority didn't vote it would probably be a year before anotherlabor organization could come back and try to organize?A. Yes.Q. You recall that?A. Yes.Q. Do you recall my further discussion with you and the other employeespresent some material that had been handed out in a union handbill or leafletwherein they had stated in the leaflet something about a case which indicatedthat an employer could not move his plant, do you recall that?A. Yes.Q. Further do you recall my statement that I thought that part of the unionhandbill was totally misleading, that I or my office had taken part in that case,do you recall that?A. I remember you-Q. That the decision of the [Circuit Court] of Appeals was directly opposedto what the handbill said?A. No I don't honestly recall that.Q. You recall my saying that the decision was contrary to what the handbillsaid?A. I don't remember him [you] saying that. I remember [you] talking aboutthe bill.Q. Do you further recall that I told you and the others present that you hadcertain rights; that the Union had certain rights and the employer had certainrights?A. Right.Q. And that those rights would be exercised as quickly, exercised in the eventthe Union should win the election and in a particular way, do you recall that?A. Yes, sir.Q. And don't you recall that at this time when we started talking about therights of the individuals in the event of a strike and the rights of the Union inthe event of a strike, and the rights of an employer, do you recall thatA. Yes, sir.Q. You further recall that at this time we then got into the rights and theduties of the Union and the employer in regard to starting to negotiate a con-tract and that I then said that each party had to negotiate in good faith but thatneither party had to agree to every demand of the other party, you recall that?A. The only thing I remember about that it seems to me that the way I canremember that is that you said that the Company did not have to negotiate acontract.Q.Mr. Cupp, to help you refresh your present recollection up to today, 16or 17 months after my talk in which you were present, is there any difficulty inyour mind, sir, as to the difference between negotiating a contract and signing acontract, do you recall my talking about both of these things?A. No, sir.Q. You don't recall?A. No, sir, not right off hand.Q. Do you recall that as I concluded my discussion with you and the otherpeople present, Mr. Cupp, that I concluded my talk by again explaining to youyour absolute free right to vote, that it would be by secret ballot, and no onewould ever know how you cast your ballot?A. Yes, sir. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Were any questions asked at themeeting, asyou recall?A. Yes, sir.Q. You recall whether you asked anyquestions?A. I don't remember, sir, whether I did or not.The General Counsel's 53d witness, Donald Chapman, also testified as to what heheard at a meeting of employees when Peterson talked to them.At the outset hestated that he did not remember too well what Peterson said but did remember Peter-son tellingabout a lie put out by the Union.He also remembered that both sides inbargainingcould be stubborn and that either could say "no, no, no."He also recalledPeterson saying that in case of a strike the Company could hire new employees inthe strikers' place.That is if the strike was from a failure to reach a contract itwould be an economic strike and the strikers could be replaced.He recalled thatPeterson pointedto a sample ballot and told the employees that the Board would runa secret election, that if the majority wanted the Union it would represent all of theemployees, but that if it lost there would beno electionfor another year.He recallsa discussion of the rights of the employees, the Union, and the employer and that inbargainingneither had to give all that the other wanted.The next witness for the General Counsel with respect to the Peterson talks wasthe 60th witness, Ruth Gulley. She testified as follows:-Q.Will you tell what Mr. Peterson said in his speech?A.Well, some of it, mostly talked about some case that the Union brought upabout winning and he said it was a lie that they didn't win it and all things aboutthe Union, civilian raises in pay, if we walked out on strike that they could hirenew people in our place and the Union couldn't keep them from it and thingslike thatQ.Was anything said about the Company and the Union negotiating acontract?A.Well, I don't remember exactly but-Mr. HARDY: I have no further questions.The General Counsel called as the 61st witness employee, Eva Garriott.Sheimpressedme as beingan honest witness but one who had an extremely faulty obser-vationand memory.Because ofher demeanor on the stand and of her many inaccu-racies and contradictions I do not rely on any of her testimony with respect to theGeneral Counsel's case.The next witness General Counsel had with respect to the Peterson talks was the63d witness, Dorothy Davenport.Her testimony varied from Peterson's affidavit andto that extent it is not credited. It is obvious that this witness, like Garriott, could notclearly remember what took place during the talks. She recalled asking Peterson aquestionat the conclusion of his talk which had to do with seniority and after firsttestifying that Peterson had said the Union had nothing to do with seniority but theCompany had the last word, she admitted that she could have misunderstood and thatPeterson did say that seniority was a matter of contract and until then the Companyhad the right to make seniority determinations.?Thus, she corroborates Peterson.Respondent called one witness who testified to her recollection of the talk sheheard from Peterson.This was Iona Dobbins who credibly testified that after Peter-son had left the meeting she told the other employees that if Peterson, ". . . had beenmy lawyer and had spoke so well for the other side I would fire him." 8 On cross-examinationDobbins was asked if Peterson had mentioned moving the plant.Tothis she replied, "No, he just mentioned that there would be, there was rumors atthat time and he brought out the fact that there was rumors that the plant might movebut he didn't think that Mr. Rosenfield would do that."Supervisor Edna Hawkins was called to testify on behalf of the Respondent. Sheimpressed me as being a sharp, vital, and accurate person, and her testimony is cred-itedas againstthat of Garriott. In this respect she denied ever making a statementto any employee to the effect that if the Union got in the plant would move away.9According to only one witness for the General Counsel, Louise Luca,, almost the samegroup of employees were called to listen to the same type of speech by Peterson on bothAugust 27 and 28 I do not credit this under all the circumstances including the wellknown efforts to reach all the employees8The record on page 462, line 15, inadvertently used the word "hire" which is correctedas above to "fire "9There appears to have been a question as to whether Hawkins had interrogated anemployee by the name of Minnie DayHawkins' testimony was to the effect that shehad questioned Minnie but it had to do with her carpool and the question of the Unionnever cane upI credit Hawkins. INDIANA RAYON CORPORATION151Conclusions and Findings With Respect to the Peterson TalksPeterson was called as a witness on behalf of the Respondent and testified that henever made any statement to any of the employees in the groups that he talked to tothe effect that the employees had nothing to gain by voting for the Union.He alsodenied making any statement to the effect that the employees would not get anythingif the Union got into the plant; nor to the effect that the Company would move awayif the Union got into the plant; nor that he ever made a statement to the effect thatas far as the employees out on strike were concerned that the right-to-work lawwould permit the Company to hire other girls to come in and take their jobs.'°I credit Peterson.Witnesses Oliver and Cupp are specifically not credited when inconflict with the testimony of Peterson.I find that Peterson made substantially the same talks to each group of employeesduring August 27 and 28, 1962.He was introduced to each group by Floyd Beitmanas the Company's attorney who was there to explain election procedures,the rights ofthe parties,and to answer any questions that any employee might raise.Petersoncommenced his talk by telling the employees that the time and place for the electionwas Wednesday,August 29,1962.He referred to the sample ballot, a copy of whichwas posted in the employees'lounge where each meeting was held, and advised themof their absolute right to vote as they saw fit and that the ballots were totally secretand no one would ever know how any employee cast his or her vote. He urgedeach employee to vote, explained that the outcome of the election would be decidedby a majority of the ballots cast, and that if any employee failed to vote they wouldallow a minority in the appropriate unit to decide the issue which would be bindingon all.He told them that if a majority voted against the Union it would close thematter for at least a year.He went on to explain the normal chain of events whichwould take place if the Union won the election.He explained that the Companywas required to sit down at reasonable times and attempt in good faith to reach anagreement.He explained that the Union could in good faith refuse to change itsposition on any bargainable matter and that the Company could also refuse to changeitsposition but that both parties had to bargain in good faith and attempt to reachan amicable agreement.He explained that if an agreement could not be reached,the Union had a choice to advise the employees that the Company would not meetits proposals or it could advise the employees of this fact and seek an authorization tostrike.He explained the rights of the Company if a strike were to be called, explain-ing that it could either close the plant or continue to operate and produce the Com-pany's products. If they continued to operate,the employee would have a decisiontomake, to remain at home,as they were free to do,or to participate in the strikeby carrying picket signs or doing anything else that did not violate State law requiringpeaceful picketing and the nonblocking of ingress and egress to or from the Com-pany's premises.He explained that if there were a strike the employer would haveto make a second decision whether to operate with a limited complement of employeesor to hire replacements. If the employer'sdecision was to hire replacements, thesewould be permanent and the striking employees' jobs would be gone for good.Hemade it clear,however, that in the event the strike was settled,the settlement agree-ment could vary the employer's legal position and in any event that any formeremployee could always apply for employment and come to work as a new employee.After the above general explanation he told his listeners that the employer couldnot promise any benefits or threaten to hurt any employee in an attempt to persuadean employee to vote against a labor organization.He noted that in any preelectioncampaign there might be unintended misstatements of fact and told them of such amisstatement in a union leaflet which he set forth verbatim.This leaflet related totheGemmer Manufacturing Companycase identified above.He told them that thecase was familiar to him because his office represented the defendant,Gemmer, andhe then told them of the circuit court of appeals'decision of July 16, 1962,and readquotes from the circuit court's opinion to his listeners.Peterson believed the Union'sleaflet, although undated,was passed out during the week prior to the election whichwould be some time during the period between August 22 and 29, 1962. He explainedto the employees that although he did not believe the Union intended to mislead them,and that the decision was quite recent, that each employee had the absolute protectedright to vote his or her own conscience and that no one would ever know how he orshe cast a ballot.He cautioned them to examine all of the facts before deciding howto vote, and told them that any promises to friends or signatures on any card what-soever were not binding on them as to how they should vote in the election.He toldthem that if the Company had told them they were going to get more money if theywere to vote"No," that that would be an unfair labor practice,and that if the Union11 Some of General Counsel'switnesses mentioned this. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad said that they were going to get them more money or more benefits of any kind,that they should beware of such misleading statements.But if the Union had saidthey were going to try to get more money or benefits,this would be a true statementfor the Union had the right to try to do this in the event it won the election.At the conclusion of his talks,employees in some group asked specific questions,and, as Peterson said in his affidavit,these questions concerned themselves withspecific contract provisions and his reply in all cases was that that would be a matterof agreement between the parties and must be determined at the bargaining table.These questions concerned seniority,pension plans, paid holidays, and other mattersrelating to contract negotiations.I am unable to find any evidence that Peterson made coercive statements in anyof his speeches to the employees on August 27 and 28, 1962. It seems that what hetold the employees was substantially identical to what were told the employees inthe case ofSeven-Up Bottling Company, Inc.,140 NLRB 611(1963).It seems clearto me that the speech followed the purpose of correcting false and misleading state-ments contained in Amalgamated'spropaganda literature distributed earlier, itexplained the mechanics of the election to the employees and the legal rights of theemployees, the Union, and the Company, and gave employees an opportunity to askquestions relating to these matters.Accordingly,I find the speeches by Petersonwere not violative of Section 8(a)(1) ofthe Actand will recommend the complaintin this respect be dismissed.B. The allegations relating to a refusal to bargain ingood faithin violationof Section 8(a)(5) of the ActThe first question to be decided in this particulariswhetheror not on the datethe Union requested recognition and bargaining,the Uniondid in fact represent amajority of the employees.The second questionthenwouldbe whetheror not theRespondent refused to bargain in good faith by refusing to recognize a majority unionfor the purpose of defeating the union's organizational efforts or of destroying itsmajority status.Taking up these two questions in order we have the following:1.Majority statusThe Amalgamated's letter requesting recognition and bargaining was datedJuly 21,1962,and received by Respondenton July 23,1962.On that date the Respondentemployed 233 employees.11The burden of theGeneral Counselwould be to provethat Amalgamated had in its possession valid authorization cards onthatdate of atleast 117 employees of Respondent.The GeneralCounsel introduced in evidence alist of names of 126 employeeswhichlistwas submitted on August2, 1962, to theBoard'sRegional Office with a petition for an election.Respondentobjected to thereceipt in evidence of this list because it would notestablish that on thecritical date ofJuly 23 thatthese 126 employees had signed authorizationcards for the Amalgamated.The GeneralCounsel proceededwithindividual witnesses to establishthe dates whenthe cards were signed.There were 71 cards stipulatedwhich meansthe Union wouldneed 46 more cards to reachthe 117;61 cards were received in evidenceof which 17were contested meaning that the Union did not havea majorityin uncontested cards.Inasmuch as there is this issue as towhether the Unionhad amajority ofauthorizationcards on July 23, 1962, itis necessary either to probe intothe evidencewith respectto eachcontested card or goto the secondpoint and assume, forpurpose ofexamin-ing the second pointonly, that Amalgamateddid representa majority of the employ-ees on July23, 1962, anddetermine if Respondent's refusal to bargainwith them onthat date was for the purpose of defeatingthe Union's organizationalefforts or ofdestroying its majority status.I will go to thesecond point.2.Good-faith doubtTo recapitulate,the demand by the Union was received by Respondent on July 23,1962.On July 31, 1962,Respondent through its attorney replied by letter decliningto recognize and bargain with the Union "in view of the fact that the Company hasno reason to believe that your organization represents a majority of its employees."n This is taken from a list of employees for the period ending July 28, 1962, afterthe names of the following employees who quit prior to July 23, 1963,were removed fromthe list: Bernice Trent,RobertaWinchester,Gladys Dunn,and Albert Becraft, main-tenance supervisor. INDIANA RAYON CORPORATION153Promptly, thereafter, on August 2, the Union filed a representation petition.TheRespondent promptly met with representatives of the Board and the Amalgamatedand agreed to a consent election being held on August 29, 1962. Between July 23and July 31, 1962, Respondent, through S. A. Rosenfield, had written Amalgamated aletter to the effect that it would meet and check into the question of whether theUnion represented the employees. But it never did meet.Respondent submitted evidence that at the time the request to bargain was receivedby it there was doubt as to majority representative status of Amalgamated. Hartwell,production manager, testified that it was "inconceivable" that the Amalgamated repre-sented a majority and this was his opinion as well as the opinion of Rosenfield, thevice president.Hartwell had questioned all of the production supervisors immediatelyafter receiving the July 21 letter and was advised by them that they did not believethe Union represented a majority.One Greta Addison, a long-time employee, toldHartwell she "certainly did not think" the Union represented a majority, none of theemployees at any time wore union buttons or other external evidence of support forAmalgamated, therewas notestimony to show that any employee ever told any ofRespondent's officers or supervisors that in their opinion the Amalgamated representedamajority, employee Irene Carlton credibly testified that she told Hartwell thatanother employee, in soliciting her signature on a card, had stated that Amalgamatedhad three-fourths of the employees signed up when in fact after checking aroundCarlton discovered only one-fourth had signed up.She also expressed her ownpersonal opposition to the Union although she had signed a card.Respondent viewedwith skepticism the validity of authorization cards as a method of showing anuncoerced majority status.12Amalgamated filed an election petition immediately upon receiving Respondent'sletter declining recognition, and made no subsequent effort to claim majority status onthe basis of authorization cards until some 4 months after it had lost the election.This certainly tends to establish that it believed the Respondent did have a good-faithdoubt as to the majority status and it was perfectly willing to go to an election toprove that it did represent a majority of Respondent's employees. In view of the factthat the General Counsel has not established that Respondent has engaged in anyconduct in the preelection period which would show that it was stalling in order toundermine the Union, plus the fact that there was affirmative evidence that Respond-ent did question the majority status of Amalgamated, I cannot find that Respondent'srefusal to recognize Amalgamated was done in bad faith (see,e.g.,Norlee Togs, Inc.,129 NLRB 14 (1960);Neuman Transit Co., Inc.,138 NLRB 659 (1962)).The willingness of Respondent to go to an election quickly tends to show that itwas acting in good faith.As stated by the Board inEmma Gilbert, et al., individuallyand asCo-Partners d/b/a A. L. Gilbert Company,110 NLRB 2067, 2070 (1954),"The willingness of the Respondents to have an immediate election under any auspices,seems to us very strong evidence of good faith.An employer bent only on avoidingcollective bargaining would not have been so cooperative in seeking to arrange animmediate election, but rather would have attempted to produce the greatest delay."The case ofJoy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.), isnot applicable in the instant case.Here, even assuming for the purpose of discussionthat Amalgamated did represent an uncoerced majority on July 23, 1962, the GeneralCounsel has failed to establish by a preponderance of the proof that Respondent didnot have a valid factual basis for a good-faith doubt of Amalgamated's majority andalso failed to establish by a preponderance of the evidence that Respondent's refusalto recognize the Union was due to a desire to gain time to take action to defeat Amal-gamated's organizational efforts.Accordingly I will recommend that the complaintbe dismissed.Uponthe basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(2) of the Act.2.Amalgamated is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent has not refused to bargain with Amalgamated or otherwiseengaged in unfair labor practices as alleged in the complaint.'aRuth Ann Penry testified that she signed a card only after being threatened withloss of her job. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law, it isrecommended that the complaint be dismissed.APPENDIX ANature Of ThisBusiness:Our goalin itstruest form is to clothe America's children more attractively, moredurably and more economically than they were before.Our ability to achieve thisgoal better than our competitors is our only right to exist.This is as it should be.This is what has made this company grow and prosper-this is the attitude that hasmade this country great.Since the last time we had an election, some nine years ago, this company is nowmore than twice as big. It accomplished this because we did a better job of clothingAmerica's children than our competitors-and even more so, because the overwhelm-ing majority of the people voting in that election believed they could do this job better.God bless their faith in their ability and their faith in the future, for that is the prin-cipal reason that twice as many of us are standing here today, with the right to votetomorrow.In the manufacture of our product, we must buy raw materials with which to makeour product, obtain the services of people to make the product and machinery withwhich to do the work. Trying to obtain the very best of all three, and not thecheapest, is the only way to do the best for these children. In so doing, we are reallydoing the best for ourselves.America's mothers will recognize our superior fabrics,our superior workmanship and our superior value.For this reason, only, will yourjob be secure.... Not because I promise you, or because some paid Union Organizerpromises you, but because those people, voting in the last election, promised them-selves and because tomorrow, we will promise to ourselves.Now, strangely enough, by beginning with trying to give the best to America's chil-dren, do we end up receiving the best. I would like to read to you the statistics-Heiein business, as everywhere, it's better to give than to receive.Now, the vast majority of our competitors are in the South.How then, with thewages paid there, as compared to what we are paid, does it happen that we are overtwice as big as we were, and the highest paid? For the same reason we are standinghere today-Because those people, nine years ago, made this a better place to work in,-because they were determined to give the best to America's children.AND, if any-one is standing here nine years from today, it will be because of our determinationtomorrow.The very fact we are in crowded conditions, considering expansion, here or else-where, whichever is best for the company, is because of that determination.This is the American Free Competitive System.This is our only right to exist.This is what will make this company greater, this community greater and this countrygreater-not any promise of mine, certainly not the promise of any paid Union Orga-nizer, but our promise, each and everyone of us, to our children tomorrow.Itwas suggested that I be sure and call your attention to the deceptive presentationof facts by the Union in our ability to relocate this plant.Deception in their presenta-tion of decisions by United States Courts of Justice, Deception in presentation ofwage promises, Deceptions about the wage changes of the engineering program. Theonly thing about all these deceptions that concerns me, is that some of us were, for atime, unknowingly deceived into carrying these deceptions to our fellow employees.Perhaps there are still a few left. I hope there are none by tomorrow, because I liketo believe there isn't a single person here who would knowingly deceive the personon the next machine.There is still time to know.God Bless You.APPENDIX BINDIANA RAYON CORPORATIONGREENFIELD,INDIANATo Our Employees:August 27, 1962The election to be held at the plant Wednesday, August 29th, is of such importanceto all of us that we want to take this opportunity to discuss with you in your homeproblems which it raises for all of us at the Company, and which it may raise for those INDIANA RAYON CORPORATION155in your home.Voting will be by secret ballot and will take place on Wednesdaybetween 2:00 and 4:00 P.M.Nothing which you may have signed beforehand hasany effect whatsoever on your absolute right to vote as you see fit on Wednesday.The election will decide whether or not you will continue to have the right to speakfor yourself and deal directly with us on matters concerning hours, wages, andworking conditions,or whether you must give up that right to the AmalgamatedClothing Workers Union.You alone must decide whether a union organizer whomyou may see once a year,if at all,and who does not even live in our community, cando more for you and the needs of your family than our Company can.Many of us have been working together at the plant for a good many years.We'vecome a long way in those years,asmost of you well know.Working together, wehave turned out many products we all can take a share of pride in.That same work-ing together has developed and improved and will continue to improve working con-ditions of which we can all be proud.The simple fact that there are more than twiceasmany people such as yourself now employed at Indiana Rayon than there wereeight or nine years ago is proof of what our working together has meant to you andthemany families like yourself in this area who would otherwise probably not beworking in or near Greenfield.During the past eight or nine years we have done ourbest to improve rates,fringe benefits,and working conditions as fast as the businessoperations and our competition has permitted.As you all know, practically 100% ofour competition is now located in the South.At thepresent time we are, on theaverage, paying more in rates and fringe benefits than the competitors whose priceswe must be able to meet in order to sell our products to our customers-and obviouslyour customers must continue to be satisfied,not only with the quality of our product,but with the price as well.No business can remain in operation for very long if itscustomers should leave and go to a competitor because quality is better,price isbetter, service is better,or for any combination of these three main factorsWe aresure that each of you has a friend or friends who work in a union plant and know allabout problems that may arise,such as short paychecks or no paychecks that strikesbring.Strikes are the union's system,certainly not ours.We think it is important foryou to know that under Federal law when a union calls a strike among employeesover wages or other money matters, and if the employer decides to continue his opera-tion in the struck plant to satisfy and keep his customers, and is, therefore,forced tohire new employees to permanently take the place of those on strike, those strikingemployees forever lose their right to come back to work for that employer.In effect,the striking employees merely change places with unemployed persons who were look-ing for work before the strike began.We are sure that the union man from NewAlbany (that's a long way from Green-field) or one of his representatives has indicated to some of you what they think theycould do for you.We promise you-and I think we're in a position to know-thatthere is absolutely no difference in rates of pay and fringe benefits which can be avail-able to you at Indiana Rayon with a union from those which are available to youwithout a union.You must decide whether you want to share a part of each paycheck with theAmalgamated Clothing Workers Union to pay initiation fees, monthly dues, plusfines and assessments which can be made against you by that union,or whether youwould rather have rates of pay and fringe benefits to keep for yourself and yourfamily what you have earned and which is yours. Look at the union plants in thisarea and compare the steadiness of their employment with ours.Even in a seasonalindustry such as ours we have done our best and will continue to do our best to avoidlayoffs and short paychecks wherever possible.THINK CAREFULLYabout the matters which we have pointed out, keeping inmind what the Company cannot and will not do any more for you with a union thanithas done and will do without a union. We sincerely believe that after you havecarefully studied this matter you will vote"NO" on Wednesday.A majority of thevotes cast will decide this important matter.Don't let anyone make that decision foryou.We urge you to vote and firmly believe that it is in your best interests and in thebest interests of your family to vote "NO."We want to thank you in advance for taking the time at your home to give this yourcareful consideration.Sincerely,INDIANA RAYON CORPORATIONBy Buddy Rosenfield